November 3, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                           KAREN STERMOLE, Appellant

NO. 14-11-00682-CV                      V.

                          SHREE VISARIA, M.D., Appellee
                             ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on March 14, 2011, in accordance with the parties’ Rule 11
agreement. We order the portion of the trial court’s judgment awarding costs of court in
the amount of $1,932.38 in favor of Shree Visaria, M.D. set aside and vacated, and we
order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
KAREN STERMOLE.
      We further order this decision certified below for observance.